Citation Nr: 1526388	
Decision Date: 06/22/15    Archive Date: 06/30/15

DOCKET NO.  13-35 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Pension Center 
in St. Paul, Minnesota

THE ISSUE

Entitlement to accrued benefits in excess of $4,533.28.


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1944 to January 1946.  The Veteran died in September 1979; the appellant is the son of the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2013 decision by the Department of Veterans Affairs (VA) Regional Office and Pension Center in St. Paul, Minnesota that granted accrued benefits to the appellant in the amount of $4,533.28, but denied paying the full amount of benefits ($10,653.00) due and unpaid to the Veteran's widow.  

In a December 2013 VA Form 9, the appellant requested a hearing before a Member of the Board in connection with his claim.  In March 2014, the appellant submitted a response letter stating that he would like to withdraw his request for a Board hearing.  There are no other hearing requests of record.  Accordingly, the Veteran's hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(e).


FINDINGS OF FACT

1. The Veteran's widow was granted special monthly pension (SMP) for aid and attendance in June 2013, effective December 22, 2009, but she died before benefits were paid, resulting in accrued benefits in the amount of $10,653.00.

2. The appellant is not a surviving dependent of the Veteran, and exceeded 23 years of age at the time of the death of the Veteran's widow.  

3. The appellant paid funeral expenses for the Veteran's widow in the amount of 4,533.28, for which he has been fully reimbursed from the accrued benefits. 

4. The evidence does not demonstrate that the appellant has paid greater than $4,533.28 for any necessary expenses of either last sickness or burial of the Veteran's widow.  
 

CONCLUSION OF LAW

The requirements for payment of accrued benefits in excess of $4,533.28 are not 
met.  38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.1000 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the claims on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014). 

The appellant received notice regarding his rights related to the Veteran's widow's accrued benefits in June 2013.  This notice acknowledged the appellant's application for accrued benefits due a deceased beneficiary and described his rights to file for substitution.    

The record also reflects that the duty to assist has been satisfied.  As explained below, the extent to which the appellant is legally entitled to additional accrued benefits is contingent on the amount he paid toward the Veteran's widow's final expenses.  The appellant has provided evidence regarding his payments and payments made by the Veteran's widow.  The appellant has been advised of his entitlement to a hearing in conjunction with his appeal, but he has declined such a hearing.  The appellant has not identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence. Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issues on appeal.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

As noted above, the Veteran died in September 1979.  In December 2009, the Veteran's widow filed a claim for death pension benefits and indicated that she was currently residing in an assisted living facility.  In September 2010, the RO denied the claim stating that the Veteran's widow did not meet the statutory criteria as the Veteran's widow as she had remarried after the Veteran's death.  Following a December 2010 notice of disagreement (NOD) and receipt of additional evidence, the RO issued a rating decision in June 2013 that granted SMP based on the widow's need for aid and attendance, effective from December 22, 2009.  The Veteran's widow had died in April 2011.

In June 2011, the appellant, who is the son of the Veteran's widow, filed a claim for accrued benefits.  In June 2013, the RO determined that $4,533.28 should be paid to the appellant as reimbursement of payment for expenses related to last sickness or burial.  In September 2013, the appellant submitted a NOD indicating that payment in excess of $4,533.28 should be paid from the accrued benefits related to unpaid medical expenses of the widow.   

Except as otherwise provided, where death occurred on or after December 1, 1962, periodic monthly benefits (other than insurance and service member's indemnity) authorized under the laws administered by VA to which a payee was entitled at his or her death under existing ratings or decisions or those based on evidence in the file at date of death, and due and unpaid will, upon the death of such person, be paid as follows: upon the death of a surviving spouse or remarried surviving spouse, to the Veteran's children.  38 C.F.R. § 3.1000(a)(2).

In all other cases, only so much of the accrued benefit may be paid as may be necessary to reimburse the person who bore the expense of the last sickness or burial.  38 C.F.R. § 3.1000(a)(5).

"Child" means an unmarried child who became permanently incapable of self-support prior to attaining 18 years of age or an unmarried child over the age of 18 but not over 23 years of age who was pursuing a course of instruction at the time of the payee's death.  38 C.F.R. § 3.1000(d)(2).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In his December 2013 VA Form 9, the appellant stated "the estate feels that the remaining accrued benefits should be paid to the estate, so that this claim and the estate may be closed."  However, the Board notes that the appellant's right to payment in excess of $4,533.28 of the accrued benefits is the subject of this appeal.  

As noted above, under 38 C.F.R. § 3.1000(a), monthly benefits to which a surviving spouse was entitled at the time of his or her death is only payable to the Veteran's children.  See 38 C.F.R. § 3.1000.  Here, the evidence does not establish the appellant either was under 23 years of age, or an unmarried child who became permanently incapable of self-support prior to attaining 18 years of age at the time of the Veteran's widow's death.  Accordingly, the appellant is not considered the Veteran's child under 38 C.F.R. § 3.1000(d); and therefore, 38 C.F.R. § 3.1000(a)(5) applies.  In all other circumstances, only so much of the accrued benefit may be paid as may be necessary to reimburse the person who bore the expense of the last sickness or burial.  38 C.F.R. § 3.1000(a)(5).  Therefore, the only question at issue is whether any additional payments were made by the appellant that were necessary expenses of either last sickness or burial.  

Unfortunately, no further amount is payable to the appellant.  With regard to burial expenses, the Board finds that all necessary expenses have been paid from the accrued benefits.  In June 2013, the appellant cited burial expenses for the Veteran's widow in the amount of $4,533.28 and indicated that he had not been reimbursed from any source.  He also listed additional expenses of $550.55 for gas and food for a memorial service.  The appellant did not list any other expenses of last sickness and burial at that time. The $4,533.28 was paid to the appellant for the burial expenses.  The additional expenses of $550.55 for gas and food for a memorial service are denied as they are not considered necessary expenses of burial.

With regard to expenses of last sickness, VA's Adjudication Procedures Manual (VA Manual) M21-1, Part V.i.3.D.3.b., defines last sickness as the period from onset of the acute attack causing death up to the date of death.  If death resulted from a lingering or prolonged illness instead of an acute attack, the period of last sickness is considered to have begun at the time the person became so ill as to require the regular and daily attendance of another person.  The claims file does not indicate that any medical bills were paid by the appellant in relation to treatment for an acute attack, which resulted in the widow's death.  

To the extent that the appellant argues that payment should be made based upon the widow's nursing home treatment that provided regular and daily attendance for a prolonged illness, the Board notes that this argument fails on two grounds.  

First, the Board notes that the unreimbursed medical expenses used to calculate the widow's accrued benefits for death pension may not be claimed as payments made by the appellant due to the widow's last sickness.  See VA Manual, Part V.i.3.D.3. c.  The Board notes that widow claimed her assisted living medical expenses as unreimbursed medical expenses both on her initial application for death pension in December 2009 and later submitted documentation related to her nursing home care again in 2011.  These expenses were claimed and considered to be expenses of the Veteran's widow.  Therefore, the same expenses cannot then be claimed as expenses of the appellant.  

Second, the evidence of record does not indicate that these medical expenses have either been paid by the appellant or that they have been paid at all.  Under 38 C.F.R. § 3.1000(a)(5), the accrued benefits may only be paid to reimburse the person who bore the expense of the last sickness or burial.  Here, the appellant has repeatedly indicated that "estate of the Veteran's widow" has borne the cost of the widow's nursing home treatment, not the appellant.  He also indicates that this debt is still outstanding, not that it has been paid by him.  Therefore, it would not qualify as a reimbursement of payment.    

To the extent that the appellant contends that such a payment should be made based upon equitable grounds, the Board is sympathetic to the claim; however, the Board is bound by the law and is without authority to grant benefits on an equitable basis. See Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board also observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress." Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992). 

In sum, the appellant has received the portion of accrued benefits to which he is entitled under the law.  The criteria for payment of additional accrued benefits are accordingly not met.  As the evidence preponderates against the claim, the benefit-of-the-doubt rule does not apply and the claim must be denied.  See Gilbert, 1 Vet. App. 49, 54. 



ORDER

Entitlement to accrued benefits in excess of $4,533.28 is denied.


____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


